DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claim 1-8) invention in the reply filed on 06/01/2022 is acknowledged.  The traversal is on the ground(s) that such all inventions being searched and considered in PCT application.  This is not found persuasive because Group I-IV inventions lack unity of invention do not relate to a single general inventive concept as established in previous office action.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 are thus withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/01/2022.

Non-Compliant Claim Identifier
The identifier of claim 9-15 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   In this case, claim 1 recites a hydrotalcite composition represented by a formula  of (M2+) 1-x(M3+)x(OH)2(An-)X/n ·mH2O,  then also  recites such hydrotalcite satisfying   “(B) an average width of primary particles as measured using a SEM method is between 5 nm and 200 nm inclusive; and (C) a degree of monodispersity expressed by an equation below is 50% or greater: degree of monodispersity (%) = (average width of primary particles as measured using the SEM method/average width of secondary particles as measured using a dynamic light scattering method) x 100.”  But previously recited hydrotalcite does not even require presence of any primary or secondary particles previously, therefore, such recited average width of primary particles and degree of monodispersity appear lack of sufficient of antecedent basis.   Therefore, such limitations render claims indefiniteness. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   In this case, claim 8 recites “a phosphate ester treatment agent”, “a silane coupling agent”,  “ a titanate coupling agent”, “an aluminum coupling agent”, “ a silicone-based treatment agent”,  one of ordinary skill in the art is uncertain  what is the exact scope of the recited   “a phosphate ester treatment agent”  ,  what material can be considered as “a silane coupling agent”, which material can be exactly represented by “a titanate coupling agent”,  what materials can be interpreted as “an aluminum coupling agent”,  what materials can be considers as “a silicone-based treatment agent”.  Instant specification does not give clear explanation to such claimed “a phosphate ester treatment agent”, “a silane coupling agent”, “a titanate coupling agent”, “an aluminum coupling agent”, or “ a silicone-based treatment agent” either.  Thus, one of ordinary skill in the art cannot ascertain the metes and bounds of such claimed limitations, they render claim indefiniteness. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US6413639) in view of Martin (WO96/05140).
Kobvayashi teaches primary particles of the hydrotalcite-type particles having a large plate surface diameter of 0.1 to 0.25 µm (i.e. 100-250 nm) and a thickness of usually 0.01 to 0.07 µm (i.e. 10-70 nm), such hydrotalcite type particles having a formula of Mg1-xAlx(OH) 2.An-p·mH2O, wherein 0.2≤x≤.0.6; p=x/n; A is an n-valent anion; and m is more than 0 and not more than 1.   Kobvayashi hydrotalcite having large plate surface diameter of 0.1 to 0.25 µm, it would have been obvious for one of ordinary skill in the art that such primary particle width is not more than 0.1 to 0.25 µm (i.e. less than 100-250 nm), overlaps with that of instantly claimed primary particle average width, thus renders a prima facie case of obviousness.  Kobayashi also discloses primary particle diameter and thickness dimensions affect its dispersibility in resin (col. 5 line 60-col. 6 line 10), therefore it would have been obvious for one of ordinary skill in the art to adopt a uniform primary particle size/dimension (i.e. a same monodispersity of 50% or 80% or more) as that of instantly claimed via routine optimization for help obtaining a desired hydrotalcite with sufficient dispersibility into resin yet with industrially production option as suggested by Kobayashi (col. 5 line 60-col. 6 line 10).   
 Regarding claim 1, Kobayashi does not expressly teach the claimed lattice strain. 
Martin teaches carbonate as well as acid such as acetic acid can be provided as anion sources for forming desired hydrotalcite (claim 10).  
It would have been obvious for one of ordinary skill in the art to adopt such known acetic acid as anion source as shown by Martin to modify the hydrotalcite producing process of Kobvayashi because substitute known elements (i.e. substituting carbonate with acetic acid as anion source) for predictable results (producing hydrotalcite) is prima facie of obviousness (see MPE 2144. 06).  It is noted that instant specification discloses hyrotalcite lattice strain is controlled via addition of acid (see filed specification para. [0042]), Martin teaches using same or substantially the same acid (acetic acid), therefore, same or substantially the same hydrotalcite having same or substantially the same lattice strain as that of instantly claimed would be expected. 
	Regarding claim 2-6, such limitations have been met as discussed above. 
	Regarding claim 7, Kobayashi further teaches the hydrotalcite having a BET specific surface area of 7 to 30 m2/g (claim 2, table 5), which overlaps with that of instantly claimed range thus renders a prima facie case of obviousness (see §MPEP 2144.05 I).
	Regarding claim 8, Kobayashi further teaches the hydrotalcite can be surface coated with sodium stearate (anionic surfactant), sodium laurate benzene-sulfonate (anionic surfactant) (col. 11 lines 11-26), or with an organosilane compounds (col. 11 lines 40-51). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 11078087 in view of Martin (WO96/05140).  US’087 teaches a substantially the same hydrotalcite as that of instantly claimed, except the lattice strain.   Martin has been described as above. It would have been obvious for one of ordinary skill in the art to adopt such known acetic acid as anion source as shown by Martin to modify the hydrotalcite producing process of US’087 because substitute known elements (i.e. substituting carbonate with acetic acid as anion source) for predictable results (producing hydrotalcite) is prima facie of obviousness (see MPE 2144. 06).  It is noted that instant specification discloses hyrotalcite lattice strain is controlled via addition of acid (see filed specification para. [0042]), Martin teaches using same or substantially the same acid (acetic acid), therefore, same or substantially the same hydrotalcite having same or substantially the same lattice strain as that of instantly claimed would be expected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732